Citation Nr: 0027264	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from May 1967 to March 1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which granted service connection for PTSD and 
assigned a 50 percent rating effective from September 25, 
1997.  Subsequently, an August 1999 rating action denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (the 
veteran's only other service-connected disorder being 
residuals of a fractured jaw, rated 10 percent disabling).  
Although the veteran's service representative confirmed in a 
September 6, 2000 Statement of Representative that the 
veteran still desired a total rating, this matter was not 
addressed in the in September 17, 1999 supplemental statement 
of the case (SSOC) because the veteran was not notified of 
this denial until a letter of October 1, 1999.  Thus, no 
notice of disagreement, which would initiate an appeal, has 
been filed to the denial of a total rating


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder is 
manifested by recurrent nightmare and intrusive thoughts as 
well as impairment of mood, affect, and speech.  A global 
assessment of functioning (GAF) score of 50 has been assigned 
for PTSD and 70 for associated depression.  

2.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected psychiatric 
disorder the veteran has such symptoms as spatial 
disorientation, neglect of personal hygiene, obsessional 
rituals or intermittently illogical or obscured speech.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, and Diagnostic Code 9411 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
evaluation within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The veteran perfected his appeal as to the initial 
grant of service connection and original assignment of 50 
percent for PTSD.  Therefore, the claim continues to be well 
grounded as long as the rating schedule provides a higher 
rating for the service-connected condition.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts pertinent 
to these issues have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by law.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

There is a distinction between a claim based on disagreement 
with an original rating awarded (where service connection is 
first granted and an initial rating, or varying rating levels 
over different time frames, is assigned) and a claim for an 
increased rating (not stemming form the initial grant of 
service connection).  Fenderson v. West, 12 Vet. App. 119 
(1999).  In an increased rating claim "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  On the other hand, the February 
1998 rating decision in this case that granted service 
connection for PTSD considered all the evidence of record in 
assigning the original disability rating.  Thus the principle 
in Francisco, Id., is not applicable in claims based on 
disagreement with the original rating awarded.  See 
Fenderson, 12 Vet. App. 119, 126 (1999).  Moreover, with an 
initial rating, the RO can assign separate disability ratings 
for varying periods of time based on the facts found, a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. 
App. 119, 126 (1999).  

Accordingly, all evidence must be considered in determining 
the appropriate evaluation, including consideration of 
whether staged ratings are appropriate.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  Thus, the RO complied with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco, 7 Vet. App. at 58.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the disabilities at issue, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to those disabilities.  Francisco, 7 Vet. 
App. at 58. 

Factual Background

On VA PTSD examination in January 1998 the veteran reported 
that lately, because people had been asking him about his 
PTSD, his symptoms and problems had become worse.  He claimed 
that he had spotty memories about Vietnam.  He had recurrent 
nightmares.  He stayed to himself and had become very 
withdrawn and isolative.  After service discharge, he had 
roamed around the country for years.  He had been unable to 
hold a job and he reported that he had held over 25 different 
jobs.  The only stable job, as a truck driver, had lasted for 
ten years but he had quit last year because "everything was 
just too much."  He claimed that he could not keep a stable 
job.  He was very irritable and moody and he could not get 
along with people in general.  He married his current wife in 
December 1980 and they had been married for 18 years.  They 
did not have any children. He helped every now and then in a 
convenience store where his wife worked.  He reports that he 
did not really like to be there a lot of times because of 
contact with people.  He described their marriage as okay. 

At present, the veteran reported that he has been feeling a 
little better lately.  He stated that his nightmares had 
diminished but he continued to have recurrent and intrusive 
thoughts and flashbacks.  He could not watch war movies or 
anything that had violence.  He continued to feel paranoid 
and felt that people were out to get him, although this was 
not as severe and as disturbing as before.  He continued to 
have episodes of temper and rages and he tried hard to 
control himself.  The veteran reported that he continued to 
have problems but did not realize it and tries to block it 
out and minimize it.  However, his problems had intensified 
four to five months ago when he became very paranoid and he 
truly believed that people were out to get him.  As a result 
of that, he was admitted on a voluntary basis for seven days 
of private hospitalization.  Since then, he has been followed 
up at the Mental Hygiene Clinic at the Pensacola VA and had 
received medications but was also being followed up by a 
therapist.  He reported that he continued to feel depressed 
and did not have much motivation or energy.  

The veteran reported that he had stopped drinking last year 
when he was prescribed medications and he denied any use of 
illegal substances.  He reports that, in the past, he had 
abuse alcohol.  He also had smoked marijuana, used acid in 
the '70s and other drugs.  

On mental status examination the veteran was casually attired 
and fairly groomed.  He was alert and fully oriented.  He did 
not maintain good eye contact.  He appeared paranoid and 
suspicious.  He was also very guarded and his speech was very 
slow and hesitant.  He was not verbally spontaneous and 
reported that, a lot of times, he could not remember some 
specific events.  He became quite emotional and dysphoric 
when he recounted his various past traumatic experiences.  He 
reported that he continued to have recurrent bouts of 
flashbacks and intrusive thoughts, but not much nightmares 
anymore because of medications.  He continued feel anxious 
and paranoid and he remained suspicious and guarded when he 
was around people.  His mood was predominantly anxious, 
irritable, and depressed.  His affect was somewhat labile.  
He denied any acute suicidal ideation or intent but expressed 
a sense of frustration and a sense of helplessness.  He 
denied any homicidal thoughts but he could go into "rages 
very easily."  His cognitive function was diminished.  His 
memory both for remote and recent events was inadequate.  His 
attention span and concentration were limited.  He became 
distracted easily and it was obvious that he was having a 
hard time maintaining his train of thought.  He rambled at 
times and became disorganized.  Thought content was very 
concrete.  He appeared to be of average intellect.  Insight 
and judgment were also limited.  

The diagnoses were chronic severe PTSD with psychotic 
features, and a depressive disorder secondary to PTSD.  His 
GAF score was 50. 

The veteran underwent VA hospitalization in April and May 
1998 because of continuing feeling of depression, 
hopelessness, fear of dying, and paranoid feelings.  He had 
not been stabilized on medications.  His reality testing was 
substantially impaired because he felt that a prior partner 
had tried to poison him.  He had been a truck driver until 9 
months prior his current admission but had become paranoid.  
His mood had become impaired.  On admission he was generally 
alert and oriented but had mood swings with his wife who ran 
their business.  He was unemployed and had a history of 
drinking until 8 or 9 months ago.  At admission he was 
somewhat bewildered and somewhat regressed.  He was 
essentially treated with milieu therapy and medication.  He 
slowly reintegrated and his delusional system slowly receded 
and he developed more insight.  At discharge he was 
significantly improved and was prescribed psychotropic 
medication.  

On official examination in July 1999 it was reported that the 
actual diagnosis on VA psychiatric examination in January 
1998 had been to include the psychotic features with the PTSD 
and not with the depressive disorder but another physician, 
in treating the veteran, had diagnosed him in May of 1998 as 
having a Major Depression with Psychotic Features which was 
in remission at that point.  The veteran's C-file was 
carefully reviewed prior to current examination which was of 
90 minutes duration.  The diagnostic picture is complicated 
by the veteran's marked lack of insight into his personality 
dynamics and emotional status but this was a symptom of PTSD 
since he has spent his whole life trying to "block out" 
much of the pain he has experienced.  

The veteran reported that after military service he had had 
some odd jobs but after a number of years he had finished 
high school and then met a man who became his best friend.  
He had finished two years of college work in 1975.  In 1980, 
he married his present wife.  He had chosen not to have any 
children, saying he didn't "trust our society" to bring a 
child into it.  His longest term of employment came in the 
years between 1985 and 1997 when he worked as a truck driver.  
He had a fear that people in the Mafia would injure him and 
this had precipitated his psychiatric hospitalizations in 
June of 1997 and in April of 1998.  He stated he was suicidal 
believing that it was better to kill himself than to wait to 
be killed.  He believed to this day that he was in danger of 
being killed and still is on the alert "living in fear" 
that the Mafia might harm him.  He was hypervigilant but felt 
that he had reason to be.  He avoided huge crowds and his 
difficulty trusting extended to everyone he knew, including 
his wife.  Nevertheless, he acknowledged that she loved him 
and he acknowledged his love for her as well.  He did not 
trust other relatives though and told a couple of them that 
he thought they were stealing from his and his wife's 
convenience store.  He wasn't sure if they had but only one 
relative was still working for them.  He was very involved in 
the work at the convenience store which he and his wife had 
had since early 1998.  Generally he worked from 6 a.m. until 
8 or 9 p.m., sometimes taking off 2 or 3 hours in the 
afternoon.  He obtained comfort from having his wife there at 
the store.  To try to help himself relax, he sometimes took a 
walk when he was upset.  He did not belong to any 
organizations and had no hobbies to speak.  He sometimes went 
fishing with a friend but it was more of his friend's 
interest than his own.  His sleep was sound.  It appeared 
that he was underachieving considering his two years of 
college education and probably high average, or better, 
intelligence.  Most of his emotional energy seemed to be 
bound up blocking out memories of past assaults and trying to 
stay in control.  For that reason he did not like to drink 
more alcohol and it was the reason he refused to take his 
prescribed psychiatric medications, i.e., he felt that he 
could not keep emotional control when he was taking them.  He 
hadn't used any illegal drugs in the last 20 years except for 
one recent joint of marijuana.  He was underachieving at 
work, socially, and in terms of any recreational interests.  
He lived a rather sheltered life, staying close to his wife 
and her work at the convenience store and maintained one 
other friendship.  He did not initiate contact with his 
family or with hers.  He hadn't been in any fights in recent 
years but talked quite often about trying to tell whom he 
could trust and whom he could not trust.

He had been suicidal because of his frustration of living in 
such fear of assaults and because of his fear of "making it 
in life."  The examiner felt that these themes had been 
present prior to and because of military service.  While his 
childhood experiences were formative ones, his military 
traumas were by no means incidental and were probably enough 
to have precipitated the kind of pervasive suspiciousness and 
fear with which he lived.  The theme of feeling like a 
"burden" when he was younger and then feeling like he 
"couldn't amount to nothing" with his first love were not 
so clearly related to his military history and those thoughts 
were elements of his depression.  In summary, the examiner 
felt that at least half of the veteran's PTSD was due to the 
effect of the traumas he suffered in the military and that 
half of his depression was due to his living in fear.  The 
examiner also felt that a portion of both the veteran's PTSD 
and his depression had started earlier in life.  The examiner 
found no strong reason to assign more weight to either his 
pre-military history or to his military experiences.  
However, his psychotic symptoms appeared to relate more to 
his PTSD than to his depression.  Of the two, PTSD versus 
depression, PTSD seemed the worse in its' effects on his 
quality of life.  In his sheltered work and home situation, 
his PTSD reduced his productivity and caused difficulty in 
establishing and maintaining effective work and social 
relationships.  His depression also limited his ambition, his 
energy, and his interest but his suspicion around people was 
significantly more prominent, intrusive, and an obvious 
symptom.  He could manage his own finances.  Either one of 
the two periods of trauma he suffered (pre-military and 
military) could have resulted in his being in his present 
condition.  Thus in assigning his GAF score the examiner felt 
that it was impossible to divide up their effects, although 
both contributed.  Actually, the stress he was under 
presently in his life triggered the earlier fears of being 
unsafe both from childhood and in the military.  

The diagnoses were chronic severe PTSD with psychotic 
features, and a dysthymic disorder, partially secondary to 
PTSD with psychotic features.  There was also a diagnosis of 
borderline personality traits.  Current stressors were, 
reportedly, underemployment, financial problems, having no 
friend, and having no hobbies.  The GAF score attributable to 
PTSD was 50 and the GAF score due to depression alone was 70.  

Legal Analysis

In evaluating the veteran's request for an increased rating 
the medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Id. Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 

Disability ratings are intended to compensate reductions in 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Furthermore, 
reports of examination are to be interpreted in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.2, 4.6 (1999).  In determining the level of 
disability for a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The VA must assign 
an evaluation based on all the evidence of record that bears 
on the veteran's occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a), (b) (1999).

The current rating criteria for rating mental disorders, to 
include PTSD, provides that mental disorders resulting in 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, will be 
assigned a 100 percent disability rating.  Mental disorders 
resulting in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, will be assigned a 70 
percent disability rating.  Mental disorders resulting in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, will be assigned a 50 percent rating. 38 
C.F.R. § 4.130, Codes 9201- 9440 (1999). 

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e) (1999), which generally requires notice 
and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126. 

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward.  It has addressed the appropriate rating to be 
assigned at each stage of the proceedings.  

As the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.  

After careful review of the evidence of record and the 
applicable law and regulations as set forth above, and giving 
the veteran the benefit of the doubt as required under 38 
U.S.C.A. § 5107 (West 1991), the Board finds that the 
veteran's current symptomatology more closely approximates 
the rating criteria for a 50 percent rating.  

Specifically, the Board notes that the veteran has PTSD 
symptoms of nightmares and intrusive thoughts.  However, it 
is not the mere presence of the constellation of symptoms of 
PTSD which determines the rating to be assigned but the 
impact of the symptoms on the veteran's ability to function.  

GAF is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [DSM-IV] reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  A 55-
60 GAF rating indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  "A GAF of 50 is defined as 
'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  A GAF score of 70 represents 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, and 
maintaining some interpersonal relationships.  

Here, based on the last psychiatric examination, no 
distinction can be drawn from the origin or etiology of the 
service-connected PTSD with psychotic features and the 
depression or dysthymic disorder.  Thus, all psychiatric 
impairment from both will be considered for rating purposes 
and, in this regard, the Board notes that the recent 
examination did not indicate any significant or even 
measurable impairment from any nonservice-connected 
personality disorder.  Based on the recent GAF score and 
examiners opinion the PTSD is worse and is productive of 
serious symptoms and impairment.  The depression is not as 
severe but still, alone, produces mild symptoms and 
impairment.  

The current 50 percent rating encompasses the level of 
impairment shown in the veteran's memory, speech, mood, 
insight, and judgment.  

However, overall, the veteran's psychiatric impairment is not 
manifested by spatial orientation, neglect of personal 
hygiene, current suicidal ideation or obsessional rituals.  
Likewise, even if he does not receive a salary for his work 
at the convenience store owned by either his wife or he and 
his wife, he is able to work for a significant number of 
hours on a daily basis.  Moreover, he is oriented, 
cooperative, and capable of participating in his interviews 
and handling his own funds.  

While the veteran's symptoms do make his daily life 
difficult, still he is able to function independently, 
sharing a house with his wife of many years, and manages his 
own medical care and appointments at the VA.  

Thus, the Board concludes that the evidence does not warrant 
an evaluation in excess of 50 percent.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for PTSD is denied.  



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

